In a proceeding brought by the wife to compel her husband to support her and his children, order of the Domestic Relations Court of the City of New York, county of Kings, directing the appellant to pay the sum of seven dollars per week for such purpose and the order which denied the appellant’s motion to vacate said order and which adjudged the appellant guilty of non-support and placed him on probation unanimously affirmed, without costs. No opinion. Present — Young, Hagarty, Carswell, Scudder and Davis, JJ.